Citation Nr: 1025187	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-22 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease.  

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, 
with active service from May 1977 to May 1986.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  The Veteran has since relocated, and original 
jurisdiction now resides in the RO in Houston, Texas (the RO).

The Veteran testified at a May 2010 Travel Board hearing which 
was chaired by the undersigned in San Antonio, Texas.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected lumbar spine disability.  
See e.g. the May 2010 VA hearing transcript at pages 6 - 7 and 
11.  Such a claim has not been developed by the RO.  However, in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (the Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  As such, the issue is now properly before 
the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim, and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board notes that the Veteran was last afforded a VA spine 
examination to evaluate his presently appealed service-connected 
lumbar spine disability in August 2008.  In some instances, when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In this case, the Veteran testified at his May 2010 hearing 
before the Board that he felt the severity of his service-
connected lumbosacral strain with degenerative joint disease and 
degenerative disc disease had increased in the time that had 
elapsed since his last VA examination.  Specifically, he 
testified that his lumbosacral spine disability manifested in 
neurological symptomatology, to include numbness and tingling of 
his lower extremities.  Additionally, the Veteran testified that, 
since the August 2008 VA examination, he has been taken off of 
Vicodin and Hydrocodone and started on morphine because the 
former was not effective.  See the VA May 2010 hearing transcript 
at page 3.  

While in the course of the August 2008 VA examination the Veteran 
recorded the Veteran's subjective complaints concerning his 
neurological symptoms, the Board nevertheless feels that on 
remand it is imperative that the Veteran be afforded a VA 
neurological examination to address the nature and severity of 
any and all neurological symptoms associated with his low back 
disability.  This is especially so in light of the complaints of 
neurological-based symptoms made by the Veteran in the course of 
his May 2010 hearing.  

The Board notes that the Veteran's lumbar spine disability is 
currently rated as 40 percent disabling under Diagnostic Codes 
5243 - 5237 [the General Rating Formula for Diseases and Injuries 
of the Spine and intervertebral disc syndrome].  The General 
Rating Formula for Diseases and Injuries of the Spine provides 
that associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).  Therefore, the VA 
examination report should address whether such manifestations are 
present, and the RO should address whether the Veteran is 
entitled to a separate evaluation for neurological manifestations 
of his service-connected spine disability.  

Additionally, as noted above in the Introduction, the Veteran has 
raised a claim for TDIU, and such has not been addressed by the 
RO.  In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
As such, the issue is properly before the Board.  See Rice, 
supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

Finally, the Veteran indicated at his May 2010 VA hearing that he 
has received recent VA treatment.  See the May 2010 VA hearing 
transcript at page 15.  However, the most recent treatment 
records from a VA facility date from July 2009.  VA medical 
treatment records are deemed to be within the control of VA and 
should have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary for 
the purpose of obtaining such records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in contemplation 
of law, before the Secretary and the Board and should be included 
in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must assure that all notice 
and development required by the VCAA has 
been accomplished, to include providing the 
Veteran with notice of the evidence 
required to substantiate his TDIU claim.  A 
copy of the letter should be sent to the 
Veteran's representative.  

2.  Obtain the Veteran's treatment records 
from the Dallas VA Medical Center (VAMC) 
and the South Texas Veterans Health Care 
System dated from July 2009 forward.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.  If it is determined that 
the requested records are unavailable, the 
Veteran and his representative should be so 
informed and afforded the opportunity to 
obtain the records themselves.

3.  Schedule the Veteran for VA 
examinations to ascertain the current 
severity and manifestations of his service-
connected lumbar spine disability.  Any and 
all studies, tests, and evaluations (to 
include X- rays) deemed necessary by the 
examiner should be performed.  The claim 
files must be made available to the VA 
examiner(s), and the examiner(s) should 
review the file prior to the examination.  
The examiner should also elicit a complete 
history from the Veteran.

Specifically, the Veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected lumbar 
spine disability.  The examiner(s) is (are) 
to undertake a review of the Veteran's 
medical history, and current complaints in 
order fully assess the current extent of 
the service-connected disability.  All 
appropriate tests and studies, including 
neurological studies and range of motion 
studies reported in degrees, must be 
accomplished.  All findings should be made 
available to the physicians prior to the 
completion of their reports, and all 
clinical findings should be reported in 
detail.

The orthopedic examiner should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
lumbar spine disability.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.

In addition, after considering the 
Veteran's documented medical history and 
assertions, each examining physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

Concerning the Veteran's lumbar spine 
disability, the examining orthopedist must 
answer the following questions:

a)  Is there unfavorable ankylosis of 
the entire thoracolumbar spine?

b)  Does the Veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, or incoordination?  If 
feasible, these determinations should 
be expressed in terms of additional 
lost range of motion or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened movement 
or incoordination. If the examiner is 
unable to make such a determination, 
the examiner should explain in detail 
why such determination was not 
possible.  

c)  During any prior twelve month 
period has the Veteran experienced 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
which require bed rest prescribed by a 
physician and treatment by a 
physician) involving his back disorder 
having a total duration of at least 
six weeks?  

d)  Does the Veteran exhibit bowel 
impairment, bladder impairment and/or 
erectile dysfunction which are 
associated with his service-connected 
lumbar spine disability?  Please 
describe all manifestations.  

Concerning the Veteran's history of 
complaints of numbness and tingling in his 
lower extremities, the examining 
neurologist should attempt to answer the 
following questions:

a)  If a nerve of either lower 
extremity is determined to be 
affected, the examiner must indicate, 
whether the impairment is in the 
nature of a neuritis, a neuralgia, 
and/or incomplete paralysis or 
paralysis.  

b)  for any neurological impairment 
currently manifested, is the 
impairment best characterized as mild, 
moderate, moderately severe, or 
severe.

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
above-ordered VA examinations, to cooperate 
in the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO/AMC must ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking the action set forth 
above and any additional development which 
it deems to be necessary, the RO/AMC should 
then adjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC) and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


